Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The PTAB in Ex parte Uhlemann et al., hereinafter “PTAB” determined that the combination of the Weiss reference and Schubert references was not obvious on the record provided through interpretation that a hand or wrist as taught by Schubert do not constitute fiducials markers (id. at 9-10) and that modifying Weiss to include a two part hinge would complicate Weiss’ disclosure (id. at 10) as Weiss does not individually disclose a two part coil. 
However, the examiner finds it important to note that Figure 8 of Weiss et al. (EP2508907A1) (reproduced below) and the corresponding disclosure in Col. 19 discloses the capability for Weiss’s fiducial marker to be removed during the procedure by sliding the shaft inserted into hole, #810, out through slot or perforation #808 such that “a shaft can be removed from the magnetic resonance fiducial marker 800 without removing it from a subject.” Moreover, it may have been an obvious alternative to a slot to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a hinge and split coil such as that taught in Schubert or taught in Carpenter et al. (U.S. Pub. No. 2013/0076343, Figures 1 and 2 reproduced below) to facilitate removal of the fiducial marker of Weiss from the shaft during the procedure. These features may demonstrate capability of such devices “to be removable during the intervention” as recited in claim 1. 

    PNG
    media_image1.png
    797
    671
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    720
    589
    media_image2.png
    Greyscale

Weiss Figure 8 reproduced here to demonstrate the removal slot. Figures 3 and 4 are reproduced here to demonstrate insertion of the shaft into the marker.


    PNG
    media_image3.png
    460
    557
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    388
    537
    media_image4.png
    Greyscale

Carpenter Figures 1 and 2 reproduced here to demonstrate a hinged two part coil with an inserted shaft enclosed therein. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793